UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2532



DIXIE LEDFORD,

                                            Plaintiff - Appellant,

          versus

SUMTER COUNTY SCHOOL DISTRICT #17; SOUTH CARO-
LINA SCHOOL BOARD SELF-INSURED TRUST FUND;
SOUTH CAROLINA WORKMAN'S COMPENSATION FUND;
ALEXIS INSURANCE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-2323-3-19-BC)


Submitted:   February 13, 1997         Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dixie Ledford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action. Appellant's case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge

recommended that relief be denied and advised Appellant that fail-

ure to file timely objections to this recommendation could waive
appellate review of a district court order based upon the recommen-

dation. Despite this warning, Appellant failed to object to the

magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2